Citation Nr: 0826671	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  99-12 489	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

Following an April 2006 decision by the Board of Veterans' 
Appeals (Board) denying the veteran's claim for service 
connection for diabetes mellitus, the veteran perfected a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2006 Order, the 
Court granted a joint motion for remand filed by both parties 
to the case, returning the appeal to the Board for additional 
consideration.  The Board in turn remanded the appeal in 
March 2007 for further evidentiary development.  The matter 
is now once again before the Board for appellate review.

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

As noted above, this appeal was previously before the Board 
in March 2007, when it was remanded for further evidentiary 
development.  Unfortunately, the requested development was 
not fully accomplished, necessitating another remand.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Furthermore, the RO is 
required to fully complete the development ordered by the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  While the Board regrets 
the additional delay inherent in another remand, we cannot 
proceed with review of an inadequate record, and we cannot 
ignore the statutory duty to assist the veteran in developing 
evidence to support his claim for VA benefits.

In the prior remand, the Board noted that no attempts had 
been made to obtain clinical records from Fort Buchanan, 
where the veteran spent the first three months of his army 
service.  Because the veteran recalls having diabetes 
symptoms and even a diagnosis of diabetes within his first 
three months of service, these records would appear to be 
particularly relevant to his claim for entitlement to service 
connection for diabetes.  However, upon remand, the National 
Personnel Records Center took no action, explaining that 
clinical records would have been a part of the veteran's 
records which were destroyed in the fire and reiterating that 
a search for morning reports generated by the company to 
which the veteran was subsequently assigned had been already 
undertaken with negative results.  The problem with this 
response is that the veteran had not yet been assigned to his 
company at the time he reports having been treated for 
diabetes.  His statement is quite clear that he was 
undergoing individual training in English at Fort Buchanan, 
prior to his eventual assignment with the 505th Quartermaster 
company at Fort Jackson.  Thus, it is not surprising that a 
search of morning reports pertaining to that company at Fort 
Jackson, prior to the veteran's arrival at that location, 
would not have yielded any mention of the veteran.  

The VA has a duty to obtain all records in the custody of a 
government agency, unless it is shown that the records no 
longer exist.  In this case, the AMC has not met this 
standard as it has not been shown that service 
hospitalization records no longer exist, as required by 
38 C.F.R. § 3.159.  Upon remand, therefore, an appropriate 
search for records reflecting the veteran's participation in 
English training at Fort Buchanan in September 1956, October 
1956 and November 1956 should be undertaken.  If the search 
is unsuccessful, then the NPRC should certify that no such 
records exist.  Exhausting all potential sources of 
information is especially important in this case, where the 
veteran's service personnel and medical records have been 
destroyed by fire and there is no contemporaneous 
documentation of the state of his health at the time of his 
service, or indeed, for many years thereafter, currently 
contained in the record.  

The second request in the March 2007 remand was for a medical 
opinion as to the likely date of onset of the veteran's 
diabetes.  Such an opinion was obtained in October 2007.  
Review of this medical opinion reveals several inadequacies, 
however.

The veteran contends that he was treated for and diagnosed 
with diabetes mellitus during service, however the initial 
medical diagnosis of record is dated in 1973, nearly fifteen 
years after his discharge from service.  The veteran himself, 
friends and family members, and his first wife have submitted 
lay statements attesting to his symptoms of tiredness, 
hunger, unusual thirst, frequent urination, frequent nausea, 
weight loss without reason, wounds that did not heal, blurry 
vision, and numbness in his hands and feet during service.  A 
private physician has submitted a medical certification that 
these symptoms reported by the veteran during service 
represented the onset of diabetes while the veteran was in 
service.  In contrast, the earliest contemporaneous medical 
evidence showing a diagnosis of diabetes which is available 
for review contains a diagnosis of "newly-discovered" 
diabetes.  Furthermore, the report appears to reflect an 
initial treatment plan for relatively early diabetes.  As 
this report is dated in 1973, it brings the veteran's current 
statement, made in support of this claim for monetary 
benefits, that his diabetes was actually diagnosed fifteen 
years prior during service, into some question.  

What is needed to resolve the conflict in the evidence is an 
expert medical review of the available medical reports and an 
analysis of the veteran's statements from a medical 
perspective.  Because these questions are of an inherently 
medical nature, a well-explained physician's opinion is 
required to resolve them.  Therefore, upon remand, the 
physician is requested to discuss whether the veteran's 
current description of the severity of his symptoms in 1956 
and the description contained in the supporting lay 
statements, is consistent with the course of his disease as 
documented in the available medical records from 1973 to the 
present.  The physician must analyze the other objective 
evidence of record, including such facts as that the veteran 
does not report seeking or requiring medical treatment for 
diabetes for fifteen years after his discharge from service, 
and the notation in the 1973 record that the veteran's 
diabetes was "newly-discovered."  This discussion requires 
more in-depth analysis than merely reiterating the content of 
the 1973 record, as was done in the October 2007 report.  
Rather, the physician must interpret the veteran's documented 
and reported symptoms, and discuss the nature and course of 
the disease of diabetes as applied to this particular 
veteran, given the available evidence.  Furthermore, the 
physician must discuss and reconcile the positive medical 
opinion in light of the available evidence of record.  In so 
doing, the physician must utilize medical expertise and 
understanding of diseases and diabetes in particular to 
arrive at a medically-supported conclusion as to the likely 
date of onset of the veteran's diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct, through 
official channels, an appropriate search 
for clinical medical records or sick leave 
records from the period of the veteran's 
participation in English language training 
at Fort Buchanan in September 1956, 
October 1956 and November 1956.  If none 
are found to exist, certification of that 
fact should be provided.  

2.  AFTER any such records have been 
obtained, the claims file should be 
forwarded to a VA physician with 
appropriate expertise for an opinion as to 
the likely date of onset of the veteran's 
diabetes.  The physician is requested to 
review the medical records and lay 
statements contained in the claims file, 
and the 2001 private medical opinion of 
record.  Based upon this records review, 
the physician is requested to provide a 
medical opinion as to whether it is as 
likely as not that the veteran's diabetes 
developed during service or within one year 
after service.  In doing so, the physician 
should address and discuss the points 
raised above, particularly, whether the 
veteran's current description of the 
severity of his symptoms in 1956 and the 
description contained in the supporting lay 
statements, is consistent with the course 
of his disease as documented in the 
available medical records from 1973 to the 
present.  Likewise, the objective evidence 
of record, should be analyzed, including 
such facts as that the veteran does not 
report seeking or requiring medical 
treatment for diabetes for fifteen years 
after his discharge from service, and the 
notation in the 1973 record that the 
veteran's diabetes was "newly-discovered."  
The physician is requested to interpret the 
veteran's documented and reported symptoms, 
and discuss the nature and course of the 
disease of diabetes as applied to this 
particular veteran, given the available 
evidence.  Furthermore, the physician 
should discuss the positive medical opinion 
in light of the available evidence of 
record and explain any conclusions made 
that are inconsistent with it. 

IF the physician determines that a physical 
examination of the veteran is necessary to 
reach a fully-informed opinion, then such 
an examination, and all appropriate tests 
and studies should be scheduled.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


